Citation Nr: 1613933	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-33 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a neck disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.

The issue of entitlement to service connection for bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In an August 1986 decision, the RO denied claims of service connection for low back and neck disabilities, and headaches on the basis of lack of current disabilities.  The Veteran was properly notified of this decision and did not appeal the determinations.

2.  Evidence received since the August 1986 rating decision is new and material, as the evidence received is not cumulative and redundant, and it raises a reasonable possibility of substantiating the claims of service connection for low back and neck disabilities, and headaches.

3.  The Veteran's current low back and neck disabilities, and headaches had their onset in service.


CONCLUSIONS OF LAW

1.  The August 1986 RO decision, which denied the Veteran's claims of service connection for low back and neck disabilities, and headaches, is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 (1986).

2.  The criteria for reopening the claims of entitlement to service connection for low back and neck disabilities, and headaches, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for degenerative disc disease and spondylolisthesis of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for cervical spondylosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for tension headaches have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120-21 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In an August 1986 rating decision, the RO denied the Veteran's service connection claims for low back and neck disabilities, and headaches, due to lack of current disabilities.  The Veteran was notified of the decision by a letter dated later than month.  He did not appeal and the decision became final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 19.129, 19.192 (1986).

In the Veteran's November 2012 VA Form 9 and at  the January 2016 Board hearing, he indicated that he never received notice of the August 1986 rating decision, which denied the three claims.  This contention raises the possibility that the prior decision was not final.

There is a presumption of regularity that extends to the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  If a claimant alleges non-receipt of a VA notice letter, clear evidence to rebut the presumption of regularity "mandates not only a declaration by the appellant of non-receipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery."  Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).

No such addressing error occurred in the present case, and the August 1986 decision was not returned to VA as undeliverable.  Thus, there is no evidence showing that the RO did not properly fulfill its duty in mailing notice of the August 1986 rating decision to the Veteran at the address of record at that time.  The mailing address on the notification letter was the same address as the Veteran listed on his application for benefits in April 1986.  Moreover, it remained his address when he filed for unrelated education benefits in November 1992.  Thus, there is no basis to rebut the presumption of regularity, the decision is presumed to have been mailed in August 1986, and it is considered final.

Since the August 1986 RO denial, a July 2010 VA examination report has been received, along with VA treatment records from August 2010.  The July 2010 VA examination took imaging studies which showed mild spondylolisthesis of the vertebral body of the lumbar associated with narrowing of the intervertebral disc space posteriorly.  The studies further showed mild degenerative disc disease of the cervical spine.  The Veteran reported to the examiner sharp pain in the occipital region of the head associated with his neck pain.  He indicated this initially began in service, after his fall from a tank.  Chronic headaches also were noted in the August 2010 VA treatment records.

Additionally, a September 2010 statement was submitted by the Veteran indicating that he fell from a tank turret in service onto hard angled iron and that this is the root cause of his low back, neck and headache disabilities.  He further indicated that he did not seek treatment, or go on "sick call" because he did not want to be singled out and ridiculed by other soldiers and because he was doing all he could to be a good soldier.

Similarly, at the January 2016 Board hearing, the Veteran stated that he was sleeping on the top turret of a tank when one of his superiors woke him up.  He stated that there was ice buildup on the tank turret and that he slipped and fell down to the concrete and also hit the front slope of the steel tank.  He noted being in a German hospital for two weeks and that he has been in pain since the accident.  He reported his low back and neck disabilities, and headaches are related to the in-service fall.

This evidence is new because it was not previously before VA decision makers.  The evidence is also material because it establishes the Veteran currently suffers from low back and neck disabilities, and headaches.  38 C.F.R. § 3.156(a).  When the claims were previously denied in August 1986, the determination was made due to no current disabilities.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claims, and it raises a reasonable possibility of substantiating the claims.

Accordingly, the claims of entitlement to service connection for low back and neck disabilities, and headaches, are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Board will now proceed to address the three reopened claims on the merits.  The Veteran is not prejudiced in this regard given the beneficial outcome and as the RO had already reopened the claims and considered the merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010). 


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A September 1982 service treatment record documented that the Veteran fell off a tank hurting his neck, and was admitted to a British Hospital September 19, 1982, and released September 21, 1982.  An October 1982 report similarly indicated that the Veteran fell from a tracked vehicle and sustained a back injury.  He reported pain which started in the neck and radiated up the back of the head, along with ongoing headaches.  A November 1982 record reported bilateral point tenderness of the lumbar region and muscle spasms.  Similarly, an August 1985 treatment record noted continued stiffness in the neck, headaches, back pain, and that the Veteran had not gotten any better, nearly three years after the accident.  At the Veteran's January 1986 separation examination he reported recurrent back pain and frequent severe headaches.  Thus, the service treatment records support that low, neck and headache-type injuries with resultant symptoms were incurred during service, and specifically, from the Veteran's fall from a tank.

In July 2010, the Veteran underwent a VA examination, in which the examiner diagnosed him with degenerative disc disease and spondylolisthesis of the lumbar spine, cervical spondylosis and tension headaches.  Thus, the only remaining question is whether there is competent evidence that establishes a causal relationship between the Veteran's present disabilities and the injuries incurred in service.

In the July 2010 VA examination, the Veteran reported that he fell off a tank and was injured in service causing back, neck and headache pain, which has become progressively worse over time.  The examiner noted the Veteran's current low back, neck and headache conditions, however, he also indicated the conditions are not related to the service injury.  The examiner indicated that the Veteran received treatment in service for mid back pain and the Veteran's current pain issues were in the upper neck and the lumbar area of the back.  He stated the service treatment records do show treatment for neck pain and headaches but only on a couple of occasions.  He further reported there is no indication that these problems were chronic or that there was any significant injury during service.

The July 2010 VA examiner indicates the current conditions are not related to service, however, his conclusions were based on an inaccurate factual premise.  He indicated the Veteran was treated in service for only mid back pain.  He did not adequately discuss the service treatment records, including treatment for low back and neck pain.  Additionally, he indicated there was no significant injury during active service.  The record shows that the Veteran fell off a tank on September 19, 1982 and stayed in a British hospital for 3 days, until September 21, 1982.  Common sense informs that this injury is significant and is the basis for the Veteran's service-related claims.  Thus, the Board limits the probative value of the examiner's opinion due to the various factual inaccuracies.  See e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise).

Furthermore, the Veteran's lay evidence supports that his current disabilities are related to service.  The Veteran's September 2010 statement indicated his fall from a tank turret onto hard angled iron was the root cause of his current low back, neck and headache disabilities.  He noted that he did not go on "sick call" because he did not want to be singled out and ridiculed and was doing all he could to be a good soldier.  In the November 2012 VA Form 9, the Veteran similarly indicated that he fell more than 10 feet off the top of a tank turret and suffered head, neck, back and knee injuries from the fall.  In the November 2012 VA Form 9, as well as at the January 2016 Board hearing, the Veteran indicated these current disabilities are related to his fall during service and have affected him ever since.

The Board finds the Veteran's lay evidence to be competent and credible because of the ongoing recurrent symptoms that he first experienced during service.  The Board also notes that he is competent to report on the continuity of his low back, neck and headache problems as such problems are readily observable and do not require specialized medical knowledge or expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, the lay evidence can be sufficient to establish the nexus element of service connection and, while there is some medical complexity in linking current problems to a remote injury, there is no indication of an intercurrent cause.  The Veteran filed a claim shortly after service, so while that claim is final, it tends to support that the problems from service persisted after service as well.

There are slight inaccuracies in the Veteran's statements, such as the length of time he was hospitalized after his service injury.  During the January 2016 Board hearing, the Veteran reported that he was in the hospital for two weeks, where the service treatment records suggest that it was three days.  However, overall his lay evidence is consistent with his service treatment records, and supports that he was severely injured in service after falling off a tank turret, and his current low back and neck disabilities, and headaches are related to that injury.

Given the evidence outlined above, the Board is of the opinion that the point of relative equipoise has been reached in this matter as to the nexus element.  The documented service injury and treatment thereafter, coupled with the Veteran's competent and credible reports, lead the Board to conclude that the Veteran's low back and neck disabilities, and headaches, were incurred directly in service.

Moreover, under the benefit of the doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue.  Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has satisfied his burden with respect to his claims of service connection for disabilities pertaining to the low back, neck and headaches.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection is warranted for these three disabilities, which are best characterized as degenerative disc disease and spondylolisthesis of the lumbar spine, cervical spondylosis and tension headaches.


ORDER

New and material evidence having been received, the claims of service connection for low back and neck disabilities, and headaches, are reopened.

Service connection for degenerative disc disease and spondylolisthesis of the lumbar spine is granted.

Service connection for cervical spondylosis is granted.

Service connection for tension headaches is granted.


REMAND

The Veteran also seeks direct service connection for a bilateral knee disability.  However, the Board finds that additional development of this issue is needed before a determination can be made.

The service treatment records are silent for treatment of a knee disability; however, as detailed above, it is documented that the Veteran fell off a tank turret and was severely injured, including a three day hospitalization.

The Veteran's September 2010 statement, as well as the November 2012 VA Form 9, indicates the in-service fall injured his knees, which are still affecting him currently.  Additionally, the Veteran reported at the January 2016 Board hearing that his knee disability was caused by the same accident.  The Veteran underwent a July 2010 VA examination; however, his knee conditions were not discussed by the examiner.  A September 2010 VA treatment record does make a note of knee pain with likely degenerative joint disease.

Thus, while the claim is similar to the three that were granted, there is not sufficient evidence regarding the current disability and the Veteran did not file a claim pertaining to the knees in 1986.  Since the Veteran has provided evidence that his knee disabilities may directly relate to his active service, a new examination and opinion is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In light of the remand, any relevant ongoing VA treatment records should be requested on remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain VA treatment records dated since November 2010.  
2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his bilateral knee disabilities.  The entire claims file is to be reviewed.

Identify any knee disabilities and then provide a discussion of the basis for each diagnosis. 

The examiner is to answer whether it is as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee conditions were incurred in or are otherwise related to his active military service, including his fall from a tank turret.

The examiner must consider and discuss the lay evidence of record, including the Veteran's assertions.  A complete rationale should be provided for all opinions expressed.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


